Case 5:16-cv-10444-JEL-MKM ECF No. 1548-7, PageID.60276 Filed 03/29/21 Page 1 of 13




                             EXHIBIT F
Case 5:16-cv-10444-JEL-MKM ECF No. 1548-7, PageID.60277 Filed 03/29/21 Page 2 of 13




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION


   In re Flint Water Cases                        No. 5:16-cv-10444-JEL-MKM

                                                  Hon. Judith Levy

                                                  Mag. Mona K. Majzoub


                      DECLARATION OF M. FRANK BEDNARZ

          I, M. Frank Bednarz, declare as follows:
          1.     I have personal knowledge of the facts set forth herein and, if called as a
   witness, could and would testify competently thereto.
          2.     My business address is Hamilton Lincoln Law Institute, 1145 E. Hyde
   Park Blvd Unit 3A, Chicago, IL 60615. My telephone number is (801) 706-2690. My
   email address is frank.bednarz@hlli.org.
          3.     Hamilton Lincoln Law Institute and its attorneys, including myself,
   represent class members Raymond Hall, Robert Hempel, and Ashley Jankowiak (“Hall
   Objectors”) in this matter.
                                        News Coverage
          4.     Attached as Exhibit 1 is a true and correct copy of Paul Egan, Concerns
   mount over attorneys fees in Flint Water settlement. Here’s why, DETROIT FREE PRESS (Mar. 23,
   2021), printed from https://www.freep.com/story/news/local/michigan/flint-water-
   crisis/2021/03/23/concerns-mounting-over-requested-attorney-fees-flint-
   case/4753904001/. The article quotes both the Attorney General Dana Nessel opining
   on the fee request, and Prof. Elizabeth Chamblee Burch, one of the leading academics
   on mass tort and MDL settlements, “speaking about mass-tort settlements in general
Case 5:16-cv-10444-JEL-MKM ECF No. 1548-7, PageID.60278 Filed 03/29/21 Page 3 of 13




   and not the Flint case specifically.” Attached as Exhibit 2 is a true and correct copy of
   Michael Nafso, Attorney addresses growing concerns over attorney fees in Flint water settlement,
   ABC12 (Mar. 24, 2021), printed from: https://www.abc12.com/2021/03/25/attorney-
   addresses-growing-concerns-over-attorney-fees-in-flint-water-settlement/. This article
   notes support by Flint’s Mayor, the City Council, local legislators, and the State House
   to provide Flint residents and opportunity to review billing and expenses. “[State Rep.
   John] Cherry and other Flint area members of the Michigan House are urging Judge
   Levy to limit attorney fees to ten percent of the settlement instead of more than thirty
   percent, and they adopted that resolution formally on Wednesday.”
                              Ambiguities in Plaintiffs’ Motion
         5.      Plaintiffs’ motion does not say whether costs for individual plaintiffs may
   be recovered by their independently-retained counsel. Because the Motion is silent on
   the topic, Objectors assume that independently-retained counsel can deduct costs from
   their client’s awards. Supporting this interpretation is the fact that some retention
   agreements expressly allow costs to drive down net recovery well below two-thirds
   (ECF No. 404-3) and the fact that a declaration apparently required for bone scanning
   contemplates that individually-retained attorneys might recoup that individual cost
   from the eventual award. ECF No. 1463, PageID.57613 (“I understand it is possible
   that the cost may be deducted from any settlement payment I receive.”). However,
   some ambiguity exists, because the Motion also claims prominently that maximum total
   fee request is “less than the typical fee in comparable cases and the one-third
   maximum amount permitted under Michigan law, see Mich. Ct. R. 8.121.”
   PageID.57183 (emphasis added). As explained in the objection, compliance with Mich.
   Ct. R. 8.121 is already questionable just counting common costs, given that known costs
   will drive attorneys’ fees net recovery (which Mich. Ct. R. 8.121(C) measures against) to
   very nearly equal and possibly exceed 33.3%. If individual attorneys are further allowed
   to take individual costs from their clients, it will not be a particularly close call—the


                                                  2
Case 5:16-cv-10444-JEL-MKM ECF No. 1548-7, PageID.60279 Filed 03/29/21 Page 4 of 13




   Motion would clearly exceed the limit. My best guess is that the Motion really does
   exceed the limit, but due to the ambiguity I’ve described it here and why I concluded
   that individual costs are not forbidden on top of the 27% IRC cap under the proposal.
   If I am mistaken, I apologize and Objectors withdraw this argument, but Co-Liaison
   Counsel (collectively “Liaison Counsel”) and Co-Lead Class Counsel (collectively
   “Class Counsel”) could have clearly precluded recovery of individual costs with a one-
   sentence statement in their 40-page Motion if that was their intent.
         6.     In the Motion, Plaintiffs say that what they call common benefit IRC fees
   from the subclass and programmatic portions of fund would total at most
   $35.493,187.50. PageID.57178. We have called these fees “Special Assessments” to
   distinguish them from the well-known uniform global CBA component of the Motion.
   Plaintiffs’ calculation appears to be an error or possibly represent a difference in how
   Special Assessments are calculated compared to IRC fees. To the penny, $35.493,187.50
   represents 27% of the 20.5% of the gross fund devoted to adult, property owner,
   business, and programmatic components of the settlement. PageID.40789. In other
   words, as written, Plaintiffs propose to take a full 33.33% of the gross fund from the
   subclasses and programmatic components of the settlement. But this is inconsistent
   with elsewhere Plaintiffs say that “27% amounts are assessed against only funds that
   remain after the 6.33% global CBA.” PageID.57183 n.41. We have assumed that this a
   typographical or mathematic error in the motion, and that the Special Assessment
   would be net the 6.33% Global CBA as the IRC cap is said to work, the the correct
   maximum should be $33,281,961.92. If it was not a mistake, Plaintiffs should better
   describe how their proposal treats Special Assessments, and the Objectors reserve the
   right to supplement their objection accordingly.
         7.     It is unclear what Plaintiffs mean by their fee splitting proposal dividing
   special assessments as: “75% to Co-Lead Class Counsel and 25% to Co-Liaison Counsel
   for the 17% of the gross award for any … Programmatic Relief awards to Claimants


                                              3
Case 5:16-cv-10444-JEL-MKM ECF No. 1548-7, PageID.60280 Filed 03/29/21 Page 5 of 13




   retained by counsel on or after July 16, 2020.” Motion, PageID.57166 (emphasis
   added). The programmatic portion of the Settlement does not seem to involve
   claimants at all, but “shall be pursuant to the terms and guidelines established in a
   separate Settlement Agreement between the Education Law Center, American Civil
   Liberties Union, Michigan Department of Education.” Settlement, PageID.54150. We
   have assumed that this is a copy-paste error or some sort or vestigial prose from an
   undisclosed fee sharing agreement, and so we do not address it in the objection. But if
   fees for the programmatic portion of the Settlement do depend on how late Flint
   schools, or some other beneficiary, retained counsel, that’s quite bizarre and Objectors
   reserve the right to further supplement their objection.
                    Correspondence with Class and Liaison Counsel
         8.     Following my appearance in this case on March 22, I sent attorneys for
   the four Class and Liaison Counsel firms. A true and correct copy of the resulting email
   exchange is attached as Exhibit 3 and a copy of the original letter itself is attached as
   Exhibit 4. In my letter, I requested:
                a. Copies of fee sharing agreements between any firms that stood to
                    receive fees initially distributed to Class and Liaison Counsel, including
                    the 30 firms that filed declaration in support of the fee application and
                    any other firms who may not be disclosed. The question is worth
                    asking. Well-known and practices plaintiffs’ firms have agreed to divert
                    millions of dollars to politically collected operatives as dubiously-legal
                    “bare referral fees.” Ark. Teacher Ret. Sys. v. State St. Bank & Tr. Co.,
                    No. 11-10230-MLW, 2018 U.S. Dist. LEXIS 217874, at *10 (D. Mass.
                    Sep. 25, 2018). The disclosure of such agreements is recognized as best
                    practice by none other than Napoli Shkolnik: “The existence, and
                    extent, of the side fee deals, and percentages should have been
                    disclosed to the Court and other parties when Messrs. Pitt and


                                               4
Case 5:16-cv-10444-JEL-MKM ECF No. 1548-7, PageID.60281 Filed 03/29/21 Page 6 of 13




                    Leopold, and the other PEC members sought appointment to their
                    respective positions.” ECF No. 479, PageID.15149.
                 b. Detailed billing for the time claimed as common benefit work, and if
                    a single database or spreadsheet of this work was not available, copies
                    of the records sent to the Special Master pursuant to the Case
                    Management Order regarding Time and Expense Procedures. ECF
                    No. 507, PageID.15834.
                 c. Figures for the number of children and adult class members who have
                    retained attorneys, retained attorneys after July 16, 2020, and the
                    balance of people who are thought to have never retained counsel. At
                    the time, I had hoped that we might get a clearer picture of the
                    magnitude of common benefits fees to be paid via “Special
                    Assessments,” but given the variability of claim value and the heavy
                    weight toward non-class childrens’ claims, I’ve come to believe it
                    would be impossible to estimate before the claims process advances,
                    and that this indeterminant fee request cannot be approved as
                    reasonable. Objection at 2.
          9.     After a reminder email, Mr. Leopold answered on March 24. A true and
   correct copy of the response letter is attached as Exhibit 5. It says in part: “the materials
   provided are sufficient for the Court to evaluate our request and make a final
   determination. However, as discussed in our Motion, should the Court request
   additional support, we will provide detailed time records for the Court to review in
   camera. ECF No. 1458 at 32 n.55. We do not plan to distribute these detailed records
   more broadly, as they include material protected by Attorney-Client Privilege and Work
   Product Protection.” Realizing that Mr. Leopold answered my letter “we,” without
   specifying who we spoke for, I sent a reply-all on March 25 “Could your or one of the
   other copied counsel confirm that this is the position of all four firms?” Ex. 3 at 3.


                                                5
Case 5:16-cv-10444-JEL-MKM ECF No. 1548-7, PageID.60282 Filed 03/29/21 Page 7 of 13




         10.    Twenty-five minutes later, Mr. Stern replied that “I've added Hunter
   Shkolnik” to the thread (although Mr. Shkolnik had been copied since my first
   message). Mr. Stern advised that he agreed with Mr. Leopold, and continued “I feel
   strongly, having reviewed your communications, that you have not actually read the
   settlement agreement. I do not believe you have any idea what this settlement says, how
   it is structured, and how money is paid or to whom. I think you found media pieces
   that support what you generally do, and your general narrative, and you decided to jump
   in.” Ex. 3 at 2 (emphasis in original). To make his position clear, he added “I am
   offended by you” and “[t]here is nothing in the world more frustrating than a Monday
   Morning QB, a backseat driver, or someone who seeks to make their living or enhance
   their reputation critiquing someone else’s efforts.” Id.
         11.    I should say: I have read the settlement agreement. And I understand why
   he finds being second-guessed frustrating—I’d find it frustrating too, and I said so in
   reply. Id. at 2. I more than agree that attorneys should be commended for their work.
   In fact, they deserve to be paid when they create common benefit. This is the basis of
   attorneys’ fee awards, and it’s a sound one. My position is only that the absent class
   members and claimants deserve something too: they deserve not to overpay for their
   representation, especially when they are minors, poor, or not sophisticated in legal
   processes. Mr. Stern’s declaration, for example, is astonishingly bare. ECF No. 1458-3.
   It’s shorter than this declaration! It doesn’t identify the people who apparently billed
   the 31,273 hours of work. Yet on this basis, his firm is seeking payment of some
   unknown share of half of common benefit fees, including both the 6.33% and
   unprecedent 17% Special Assessment that Plaintiffs seek to be assessed against my
   clients and their children. I understand Mr. Stern is not a class action attorney in this
   settlement, but his firm requesting money from all Flint claimants—represented,
   unrepresented, class members and children. If he worked for a corporation, they would
   scrutinize his bill. If he had won a judgment against a corporation liable to pay fees


                                               6
Case 5:16-cv-10444-JEL-MKM ECF No. 1548-7, PageID.60283 Filed 03/29/21 Page 8 of 13




   under a fee-shifting statute, they would demand—and lawfully receive—detailed hours
   for the work claimed. My email inquiry is simply based on the notion that my clients,
   their kids, and the people like them—the people of Flint—have no less right to
   scrutinize the billing than a multinational corporation does. Mr. Stern says “Unless
   ordered by a court, I will provide you nothing.” Ex. 3 at 2 (emphasis in original).
   Therefore, the Hall Objectors will shortly move the Court for such an order.
          12.    After agreeing with Mr. Stern that I would find the process frustrating, on
   March 25, I sought further clarity: “To avoid any ambiguity, does Mr. Shkolnik-who
   has been copied since my first email share this position?” To date, he has not responded.
   Ex. 3 at 1.
          13.    On March 26, Mr. Stern sent the last message on this chain: “While I have
   a sense of what Mr. Shkolnik's position likely he is, he and I are not monolithic, and I
   anticipate he will respond if/when and with what he feels is appropriate.” Id.
                      Rates Claimed by Class and Liaison Counsel
          14.    The declarations filed in support of the Plaintiffs’ Motion were formatted
   in such a way so as to hinder efficient review of the time. In particular, they violate the
   Court’s Electronic Filing Policies and Procedures, which requires PDFs to be “made
   text-searchable.” Nearly every page containing tables of summary hours is not text
   searchable. E.g. PageID.57214, 57240, 57275. Other pages of the exhibits are correctly
   processed, leading me to infer this was a deliberate decision to make review more
   difficult.
          15.    While I can convert the tables to text using an “OCR” tool, this results in
   poorly-formatted text data not easily reconstructed into columns. Thus, it would be
   labor-intensive even to sort all of the claimed timekeeper time into to a single
   spreadsheet. In the Hall Objectors’ forthcoming motion to examine the hourly billing,
   we will avoid this problem by requesting native production of the billing (as from a
   database or spreadsheet).


                                               7
Case 5:16-cv-10444-JEL-MKM ECF No. 1548-7, PageID.60284 Filed 03/29/21 Page 9 of 13




          16.    My clients have had limited time to file the objection and I have had
   limited time to analyze the fee request—especially given that Plaintiffs were allowed
   twelve extra days to file their fee motion, without a reciprocal extension to the objection
   deadline. ECF No. 1434. Therefore, the following should not be considered a
   comprehensive analysis even on the limited record Hall Objectors have before them.
          17.    The Shkolnik declaration (ECF No. 1458-5) lists a large number of billers,
   including 55 categorized as “A,” which the declaration says stands for “associates.” Id.
   at PageID.57275-77.
          18.    However, according to Napoli Shkolnik’s website, only 22 associates
   appear to work at the firm nationwide, and this is including those with titles like “senior
   associate” and “practice chair.” Attached as Exhibit 6 is a true and correct copy of
   Napoli Shkolnik PLLC, Our Attorneys printed from: https://www.napolilaw.com/our-
   attorneys/
          19.    It appears most of the 55 “associates” are contract attorneys and not
   associates or even employees of the Napoli Shkolnik firm—or at least many of them
   are. Eight of them appear on Napoli Shkolnik’s site: Lanciotti, P.; Findeis, A.;
   Fernandez, J.; Hulla, T.; O'Neil Mitchell;1 Modiano, A.; Kunkle, T.; 2 and Shkolnik, R.
   See Ex. 6 at 3-5.
          20.    An additional four appear to work for NS PR Law Services LLC, a Puerto
   Rican affiliate firm: Odiot, C.; Nery, M.; Gigante, A. and Nigaglioni, E. That said, note



          1 No given name for Mr. or Ms. O’Neil Mitchell appears in the Shkolnik
   declaration, having apparently been cut off. ECF No. 1458-5, PageID.57276. I’ve
   counted this person as a potentially correctly-identified associate because the firm does
   list an associate with the family name “Mitchell.” This could be a coincidence, however.
          2 Mr. Kunkle does not currently appear to be a Napoli associate, so does not
   show up in Ex. 6, but he has a LinkedIn profile and article archive on Napoli’s site,
   indicating he was an associate, so he was correctly categorized.


                                               8
Case 5:16-cv-10444-JEL-MKM ECF No. 1548-7, PageID.60285 Filed 03/29/21 Page 10 of 13




   that the last of these individuals is listed by the NS PR as a paralegal, not an associate.
   See https://nsprlaw.com/our-team/.
          21.    From what I could tell, none of the remaining 43 names appears to have
   entries on either Napoli Shkolnik’s site or on the NS PR site. Perhaps others of these
   were former associates like T. Kunkle, but it appears that most of the balance have
   never worked for Napoli Shkolnik.
          22.    At least six of the attorneys appear to have LinkedIn profiles showing
   them to be “project attorneys” at UnitedLex, a well-known on-demand contract
   attorney staffing vendor. True and accurate LinkedIn PDF summaries for these
   attorneys are attached as Exhibits 7-12.
          23.    Likely many additional contract attorneys exist within the Shkolnik
   declaration, but these cannot be definitely proven. Mr. Shkolnik should file a corrected
   declaration that accurately identifies contract attorneys.
          24.    Prior to my employment with the Center for Class Action Fairness, I
   worked as a patent litigation associate at a large law firm, where I oversaw document
   review attorneys. In one case the contract attorneys were staffed by UnitedLex. My
   memory is that these were billed to my firm at rates of about $50/hour for attorneys
   who only spoke English. Contract attorney invoices were passed to clients as costs with
   no markup, which is the industry standard for legal work procured by sophisticated
   corporations. In fact, some corporations contract with vendors directly in order to
   obtain more favorable rate for volume.
          25.    The rate paid to contract attorneys is even lower. Attached as Exhibit 13
   is a true and correct copy of Glassdoor – UnitedLex Project Attorney Hourly Pay,
   printed form https://www.glassdoor.com/Hourly-Pay/UnitedLex-Project-Attorney-
   Hourly-Pay-E335998_D_KO10,26.htm?filter.employmentStatus=CONTRACT. This
   page shows that, based on 30 reports, the median salary of a UnitedLex “project
   attorney” is $25/hour.


                                               9
Case 5:16-cv-10444-JEL-MKM ECF No. 1548-7, PageID.60286 Filed 03/29/21 Page 11 of 13




         26.    Ignoring the 12 Napoli Shkolnik-connected timekeepers, the remaining
   53 “associate” timekeepers are alleged to have billed $11,000,460 of the $16,001,596
   lodestar claimed, and 22,001 of the claimed 29,411.1 hours. To be clear, I am not
   assuming that the rates for the 12 Napoli Shkolnik-connected timekeepers are
   appropriate, especially rates for Puerto Rican attorneys, and most especially the
   “associate” who is apparently a paralegal.
         27.    Assuming that Napoli Shkolnik paid $50/hour for these attorneys, a
   sophisticated corporation would have paid $1.1 million for this time—not the figure
   ten times greater that Napoli Shkolnik has submitted in its lodestar.
         28.    Levy Konigsberg submitted very little information about the common
   benefit time spent, except that it totals 31,273 hours. Dkt. 1458-3, PageID.57229.
         29.    Cohen Milstein also employed a number of contract and staff attorneys in
   their declaration at unreasonable rates between $375 and $500/hour. Dkt. 1458-2,
   PageID.57215. However, these attorneys are at least accurately identified as contract
   and staff attorneys. Additionally, the contract and staff attorney time constitutes a
   much smaller part of that firm’s lodestar.
         30.    Lastly, on a quick inspection, the rates submitted by the Pitt firm appear
   more reasonable. For example, Pitt claims appropriate market rates for this district,
   such as a recent E.D. Michigan law clerk, Ms. Abdulrazzak, which Pitt billed at
   $250/hour. Dkt. 1458-4, PageID.57240. The contrast shows the need to review fee
   sharing agreements and hourly billing from the claiming attorneys. If the Court were to
   simply slash the fee request by some percentage, fee sharing agreements would almost
   certainly result in reducing payments to all firms pro rata. It would be more just to
   specifically reduce the fees awarded to firms that file misleading declarations.
         31.    Plaintiffs may seek to ignore fees that will be deducted from the settlement
   fund through the Settlement Planning Administrator, Forge Consulting. PageID.54167
   (“Settlement Planning Administrator shall receive reasonable compensation for its


                                                10
Case 5:16-cv-10444-JEL-MKM ECF No. 1548-7, PageID.60287 Filed 03/29/21 Page 12 of 13




   services as approved by the Federal Court.”). Without explanation, Class and Liaison
   Counsel appear to have directed tens or hundreds of million dollars’ worth of structured
   settlements to be funneled through this company. This occurs because every child
   claimant that receives more than $5000 from the fund must receive the award through
   (1) a Special Needs Trust, (2) a Settlement Preservation Trust, or (3) a Structured
   Settlement instrument rather than a lump sum. PageID.54191. All three of these
   options will be presented by Forge. As a result, a majority of settlement proceeds will
   be directed by Forge. This is a simple matter of math: 64.5% of the settlement is directed
   to children age 6 and younger exposed to lead. PageID.54146. While the Settlement
   provides a range of compensation for such children, there are at most perhaps 12,000
   of them, implying an average award of perhaps $20,000. All the larger awards for children
   will require a trust or structured settlement—and of course awards for children are the
   lion’s share of the settlement. Getting good rates on structured settlements is therefore
   paramount for the class. However, Forge Consulting “shall be compensated primarily
   from commissions paid by insurance entities for the placement of Structured
   Settlements.” PageID.54167. Insurance companies that offer structured settlements
   generally pay 4% commissions on them. This is not a gift from insurers; commissions
   ultimately comes out of the money that insurers reckon they can afford pay
   beneficiaries. “Every settlement dollar that goes to a broker’s commission is one less
   dollar funding future payments.” Richard Risk, Why Congress needs to reform structured
   settlements, The Hill (May 22, 2017). Forge therefore stands to be paid millions from this
   Settlement, which entitles it to payment even when class members select their own structured
   settlement broker. PageID.54167. When considering costs in order to reckon the attorneys’
   fees net costs, the Court should be sure to include commissions Forge Consulting has
   special entitlement to under the Settlement.
          32.    I am aware of the extant controversy with respect to the alleged lack of
   availability of bone scanning. I reserve the right to supplement my clients’ objections


                                               11
Case 5:16-cv-10444-JEL-MKM ECF No. 1548-7, PageID.60288 Filed 03/29/21 Page 13 of 13




   with a further objection regarding availability should an impasse occur. More generally,
   the protectiveness Liaison Counsel exercises over bone scanning may be a consequence
   of the proposed fee structure, which largely compensates attorneys for the individual
   recoveries of their client rather than for creating class and claimant benefit in total.
   Individual recovery (and therefore fees for individually-retained counsel) are a zero-sum
   game under the proposed fee Motion. Thus, Liaison Counsel has an incentive to restrict
   access to bone scanning, because additional claims that qualify for more valuable
   categories dilute recovery to Liaison Counsel’s own clients (and therefore Liaison
   Counsel’s fees). A reasonable Rule 23(h) fee structure and methodology would not
   reward deviation from common interests.
                 Statement Regarding Clients Required by Settlement
         33.    I have filed a notice of appearance for all three of the Hall Objectors
   (Raymond Hall, Robert Hempel, and Ashley Jankowiak).
         34.    I, and other HLLI attorneys, represent the Hall Objectors.
         35.    I have filed the Objection under Article XX of the Revised Settlement
   Agreement on behalf of the Hall Objectors. PageID.54184-85.
         I declare under penalty of perjury under the laws of the United States of America
   that the foregoing is true and correct


         Executed on March 29, 2021, in Chicago, Illinois.

                                            /s/ M. Frank Bednarz
                                            M. Frank Bednarz




                                              12
